      Case 1:14-cr-00684-PAE Document 62 Filed 02/02/21 Page 1 of 1




February 2, 2021

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Edwin Rodriguez, 14 CR 684 (PAE)

Dear Judge Engelmayer:


With the consent of the government, I write to seek an adjournment of the next
conference in the above-referenced violation matter, currently scheduled for February 16,
2021. The parties are discussing a potential disposition short of a hearing and anticipate
that, on the adjourned date, Mr. Rodriguez will admit to at least one specification and the
parties will be prepared to go forward with sentencing. The parties are available March 2
– March 5, 2021.

The parties jointly ask that the proceeding take place remotely. Mr. Rodriguez consents
to proceeding remotely. He is detained at Essex County Jail (Booking Number
207586602).

Thank you.
                                               GRANTED. The Court adjourns the conference until
                                               March 3, 2021 at 12:00 p.m. The Court directs counsel,
Respectfully submitted,                        in advance of the conference, to submit an waiver,
/s/ JULIA GATTO                                executed by the defendant and defense counsel,
Julia L. Gatto                                 consenting to proceeding remotely on that date. The
Assistant Federal Defender                     parties are to each file a letter with their views on
212.417.8750                                   sentencing no later than March 1, 2021. The Clerk of
                                               Court is requested to terminate the motion at Dkt. No. 61.

                                                                               2/2/2021
                                                   SO ORDERED.

                                                                 
                                                                __________________________________
                                                                      PAUL A. ENGELMAYER
                                                                      United States District Judge
